DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 and 19 are objected to because of the following informalities:   
Dependency of claim 16 on cancelled claim, i.e., claim 3, is improper.
Dependency of claim 19 on cancelled claim, i.e., claim 11, is improper. Appropriate correction is required.
For examination purpose, it is assumed that claim 16 as being dependent of claim 1 and claim 19 as being dependent of claim 21. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 12-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quick et al. (US 2014/0027775) in view of YAMADA, et al., "Layered compound substrates for GaN growth", Journal of Crystal Growth, 1999, 332-335.
Re Claim 8, Quick et al. disclose a structure comprising a layer of metal dichalcogenide (104) is in contact with a metal substrate (102, i.e., such as Ti, TaN, Nb, W, Ni, Co, Al or Fe).  (See Quick et al. Fig. 1 and related text in Page 2, Paragraphs [0012] – Page 3, Paragraph [0021].  

YAMADA et al. disclose growing a semiconductor epilayer on the transition metal dichalcogenide layer using a semiconductor epitaxy growth system, i.e., a compound semiconductor in contact with a layer of metal dichalcogenide, (see Introduction in Pages 332 -333).  As YAMADA et al. disclose that growing GaN, i.e., semiconductor epitaxial layer on MoS2 layer as base growth layer to grow GaN epitaxial layer as comparing to growing GaN epitaxial layer on Al2O3 base layer. As YAMADA et al. disclose, GaN layer that grown on MoS2 is much smoother and less stressed high quality GaN epitaxial layer can be formed (see Results and Discussions in Pages 333-334).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide Quick et al. reference with a compound semiconductor in contact with a layer of metal dichalcogenide as taught by YAMADA et al. in order to provide high quality epitaxial GaN (i.e., compound semiconductor epitaxial layer). 
Re Claim 9, as applied to claim 8 above, Quick et al. and YAMADA et al. in combination disclose all the claimed limitations including wherein the compound semiconductor comprises nanowires or planar thin film or both (see Quick et al. Fig. 1 and related text in Page 2, Paragraphs [0012] – Page 3, Paragraph [0021] and YAMADA et al. Pages 332-335). 
 Re Claim 12, as applied to claim 8 above, Quick et al. and YAMADA et al. in combination disclose all the claimed limitations including wherein the metal substrate is selected from the group consisting of: thermally and electrically conductive 3substrates, single crystal 
Re Claim 13, as applied to claim 8 above, Quick et al. and YAMADA et al. in combination disclose all the claimed limitations including wherein the transition metal dichalcogenide layer contains a metal dichalcogendie of the formula ME2, wherein M is a transition metal, and E is a chalcogen selected from the group consisting of: WS2, MoS2, WSe2, MoSe2, ReS2 and ReSe2 (see Quick et al. Fig. 1 and related text in Page 2, Paragraphs [0012] – Page 3, Paragraph [0021] and YAMADA et al. Pages 332-335). 
Re Claim 14, as applied to claim 8 above, Quick et al. and YAMADA et al. in combination disclose all the claimed limitations including wherein the structure is selected from the group consisting of optoelectronic devices, photonic devices, light emitting diodes (LEDs), laser diodes (LDs), photodiodes, optical modulators, semiconductor optical amplifiers, optical waveguide, photovoltaic or solar cell structures (see Quick et al. Paragraph [0031]).  
	Re Claim 15, as applied to claim 8 above, Quick et al. and YAMADA et al. in combination disclose all the claimed limitations including wherein the structure is an electronics. 
	Furthermore device selected from the group consisting of: HEMTs, HBTs, and FETs is within the scope of Quick et al. and YAMADA et al. disclosure.  The use of high mobility chalogneide layer and epitaxial semiconductor layer disclosed by combination of Quick et al. and YAMADA et al. have wide variety of application to form several kind of devices  such as optoelectronics, photovoltaic devices,  high electron mobility transistors, FETs and HBTs. With regard the device  selected from HEMTs, HBTs, and FETs, Examiner takes an Official notice because it is well-known in the art such devices been manufactured using mobility chalogneide layer and epitaxial semiconductor layer disclosed by combination of Quick et al. and YAMADA In re Malcolm, 129 F.2d 529, 54 USPQ 235 (CCPA 1942).See In re Ahlert, 424 F.2d 1088, 1091, 165  USPQ 418, 420 (CCPA 1970).
Re Claim 20, as applied to claim 12 above, Quick et al. and YAMADA et al. in combination disclose all the claimed limitations including wherein the metal substrate includes Mo, Re, Ti, steel, or W (see Quick et al. Fig. 1 and related text in Page 2, Paragraphs [0012] – Page 3, Paragraph [0021] and YAMADA et al. Pages 332-335). 
 Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16 and 19 are is objected to as being dependent upon the cancelled base claim but would be allowable if rewritten to be depend on allowable independent base claims 1 and 21 respectively.
Claims 1, 2, 4-7, 17, 18, 21 and 22 are allowed over prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:   
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “wherein the compound semiconductors are group III-N compound semiconductors selected from the group consisting of: AlN, InN, InGaN, AlGaN, binary relatives thereof, ternary relatives thereof, and quaternary relatives thereof, or group III-V compound semiconductors selected from the group consisting of GaAs, InP, GaSb and their related ternary and quaternary compounds,” as recited in claim 1, and “ wherein the compound semiconductor includes SiC or ZnO,” as recited in claim 21 respectively.
.
Response to Arguments
Applicant's arguments filed on February 24, 2021 have been fully considered but they are not persuasive.  
Since Applicant’s did not present any arguments with respect to rejection of Claims 8, 12-15, 17, 18 and 20 under 35 U.S.C. § 103, the is no response submitted by the Office. Therefore, the pervious rejection has been maintained and the prima facie case of obviousness has been met and the rejection under 35 U.S.C. § 103 is still deemed proper. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Correspondence
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
March 18, 2021